Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	An interview was initiated by the examiner to discuss a proposal for moving the case to allowance. The cited prior art as well as art of record discloses U-channels, trolleys and winches. The examiner proposal traverses the art of record by including limitations neither disclosed in a single reference nor taught in a combination of references. 
1. (Currently Amended) A surface mounted lifting and lowering system for a hitch attached carrier 
a trolley with a hitch adapter;
a track configured to guide the trolley, wherein the track is substantially vertically oriented,
a trolley movement system configured to move the trolley along the track; and 
means for mounting the track on a vertical surface; 
wherein:
the track is substantially vertically oriented;
the track comprises a left U-channel comprising a front, side, a back side, and a bottom;
the track comprises a right U-channel comprising a front side, a back side, and a bottom;
the track comprises a plurality of left connector brackets secured to the left U-channel;
the track comprises a plurality of right connector brackets secured to the right U-channel;
the track comprises a plurality of wall mount strips, wherein the plurality of left and right connector brackets are connected to respective ones of the plurality of wall mount strips;
the track comprises a horizontally oriented plate connected at an end respectively of the left and right U-channels;
the left U-channel and the right U-channel are parallel to each other;
the left U-channel opens toward the right U-channel;
the right U-channel opens toward the left U-channel;
the trolley comprises two left wheels, each configured to interface with the front, side of the left U-channel and the back side of the left U-channel;
the trolley comprises two right wheels, each configured to interface with the front side of the right U-channel and the back side of the right U-channel; and
the trolley movement system comprises a motor-driven winch mounted on the plate and configured to deploy and retract a cable secured to the trolley, thereby raising the trolley when retracted and lowering the trolley when deployed.


    PNG
    media_image1.png
    398
    769
    media_image1.png
    Greyscale

	Also exemplary is the mounting system disclosed in US 8,887,844 issued to Janz. As shown in FIG. 4 reproduced below Janz discloses vertical supports 16, e.g. brackets, connected to straps 18 which are attached to a wall, e.g. vertical surface.

    PNG
    media_image2.png
    238
    721
    media_image2.png
    Greyscale

	Agreement could not be reached so examiner proposed removing the portions regarding the brackets and connectors and amending line 6 thusly:
means for mounting the track on a vertical surface means for mounting the track on a vertical surface, the means including a plurality of connector brackets and wall mount elements for connecting the respective left and right U-channels to the vertical surface; 
However, agreement could not be reached on the amended proposal. Applicant felt the proposal of a motor-driven winch mounted on the plate in the last limitation was too narrowing. The examiner explained that it narrowed the claims to traverse those references that discloses alternative means for mounting a winch. Applicant argued that the disclosure supported an interpretation that includes mounting a winch away from the track, e.g. to the ceiling or vertical surface itself. The examiner explained that the prior art discloses various winch mountings, including Applicants interpretation. For example, US 3,907,113 issued to Kropelnitski, US 6,382,360 issued to Kobayashi and US 7,428,950 issued to del Rio each disclose variations for mounting a motor-driven winch relative to a track-supported trolley, including a wall or ceiling. No agreement could be reached on this final proposal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652